United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
DEPARTMENT OF THE AIR FORCE,
MATERIEL COMMAND, TINKER AIR
FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1263
Issued: December 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 20, 2015 appellant filed a timely appeal of a February 10, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant established more than eight percent permanent impairment
to the right upper extremity, for which he received a schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the February 10, 2015 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
OWCP accepted that appellant, then a 46-year-old painter, developed right carpal tunnel
syndrome and right trigger finger as a result of his federal employment duties. He received
compensation benefits3 and OWCP authorized right hand surgery, which he underwent on
August 14, 2013.
On June 18, 2014 appellant filed a claim for a schedule award (Form CA-7).
In a June 24, 2014 letter, OWCP notified appellant of the deficiencies of his schedule
award claim. It afforded him 30 days to submit additional evidence, including a medical report
containing a detailed description of his permanent impairment based on the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).
In an August 29, 2014 report, Dr. Joel Tupper, a Board-certified orthopedic surgeon and
appellant’s attending physician, determined that appellant had eight percent permanent
impairment of the right upper extremity. He noted that appellant had a long history of issues
related to the upper extremities. Dr. Tupper documented that appellant had bilateral cubital
tunnel syndrome and right carpal tunnel syndrome based on an electromyography (EMG) dated
April 30, 2001. Appellant underwent a left ulnar nerve submuscular transposition in May 2001
and a right carpal tunnel release and ulnar nerve transposition in June 2001. He recovered well
and returned to full-duty work.
Appellant continued to have issues with dysesthesia and pain. He underwent an EMG
and nerve conduction velocity (NCV) study on November 13, 2012 which demonstrated bilateral
median nerve dysfunction at the carpal canal and bilateral decreased amplitude of the ulnar nerve
sensory action potentials, consistent with the previous surgery. Dr. Tupper opined that this likely
represented a permanent injury to the nerves.
Appellant developed increased carpal tunnel symptoms on the right along with a trigger
finger of the ring finger. He was treated with a revision carpal tunnel release and trigger finger
release on August 14, 2013. Appellant reported that the trigger finger was not painful and no
longer triggered, but had some catching. He reported “persistent numbness in the fingers, right
equal to left, that [was] mild most of the time, increased dramatically with power tools,
particularly vibratory tools and [had] been consistent for several years.” Appellant described no
problems with significant pain or limited range of motion of the elbow, bilaterally.
Dr. Tupper tested appellant with two point discrimination and light touch to determine
the degree of sensory loss. Appellant demonstrated sensory loss in all 10 digits, distal to the
mid-portion of the middle phalanx, with 2 point discrimination greater than 7 millimeters (mm).

3

Appellant filed claims for wage-loss compensation (Form CA-7) for intermittent periods commencing
August 11, 2013. On November 1, 2013 OWCP notified him that a compensation payment in the amount of
$1,914.47 would be issued to him for the period August 16 to September 7, 2013.

2

Based on Table 15-23,4 page 449, the sixth edition of the A.M.A., Guides, Dr. Tupper
placed appellant in a class 1 diagnosis for bilateral median and ulnar nerve entrapment.
Dr. Tupper assigned a grade modifier 2 for clinical studies (GMCS) and physical examination
(GMPE) for both the ulnar and median nerve entrapment. Regarding the ulnar nerve entrapment,
he assigned a grade modifier 3 for functional history (GMFH) based on appellant’s constant
symptoms. Regarding the median nerve entrapment, Dr. Tupper assigned a grade modifier 2 for
functional history for appellant’s significant intermittent symptoms. He concluded that appellant
had five percent permanent impairment of the bilateral upper extremities based on his ulnar
nerve entrapment and five percent permanent impairment of the bilateral upper extremities based
on his median nerve entrapment. Dr. Tupper concluded that appellant had a combined
10 percent permanent impairment to his bilateral upper extremities.
On December 8, 2014 an OWCP medical adviser reviewed a statement of accepted facts
and the medical evidence of record. He found that appellant had reached maximum medical
improvement as of August 29, 2014, the date of Dr. Tupper’s report. The medical adviser
concurred with Dr. Tupper’s class 1E diagnosis of ulnar and median nerve entrapments based on
Table 15-23 of the sixth edition of the A.M.A., Guides and his impairment rating of five percent
permanent impairment of the right upper extremity for median nerve deficits and five percent
permanent impairment of the right upper extremity for ulnar nerve deficits. He, however,
explained that Dr. Tupper’s combined impairment rating was incorrect as multiple entrapments
were calculated by dividing the lesser impairment in half (five percent divided by two, equaling
three percent) and then using that and the greater impairment (five percent) to calculate an eight
percent combined impairment according to page 604 of the A.M.A., Guides.5
By decision dated February 10, 2015, OWCP granted appellant a schedule award for
eight percent permanent impairment to the right upper extremity for 24.96 weeks for the period
August 29, 2014 to February 19, 2015.
LEGAL PRECEDENT
The schedule award provisions of FECA6 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a matter which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.7 For schedule awards after

4

Table 15-23, page 449, of the sixth edition of the A.M.A., Guides is entitled Entrapment/Compression
Neuropathy Impairment.
5

Appendix A, page 604, of the sixth edition of the A.M.A., Guides is entitled Combined Values Chart.

6

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

7

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See also 5 U.S.C. § 8107.

3

May 1, 2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides,
published in 2009.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability,
and Health.9 Under the sixth edition, the evaluator identifies the impairment Class of Diagnosis
(CDX), which is then adjusted by grade modifiers based on GMFH, GMPE, and GMCS.10 The
net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX). Evaluators are
directed to provide reasons for their impairment rating choices, including the choices of
diagnoses from regional grids and calculations of modifier scores.11
ANALYSIS
The Board finds that appellant has not established that he sustained more than eight
percent permanent impairment to the right upper extremity, for which he received a schedule
award.
OWCP accepted that appellant developed right carpal tunnel syndrome and right trigger
finger as a result of his federal employment duties. In a February 10, 2015 award of
compensation, it granted him a schedule award for eight percent permanent impairment to the
right upper extremity. OWCP is appellant’s burden to submit sufficient evidence to establish the
extent of permanent impairment.12
In an August 29, 2014 report, Dr. Tupper determined that appellant had eight percent
permanent impairment of the right upper extremity. Appellant underwent EMG and NCV
studies on November 13, 2012 which demonstrated bilateral median nerve dysfunction at the
carpal canal and bilateral decreased amplitude of the ulnar nerve sensory action potentials,
consistent with the previous surgery. Dr. Tupper opined that this likely represented a permanent
injury to the nerves.
Appellant developed increased carpal tunnel symptoms on the right along with a trigger
finger of the ring finger. He was treated with a revision carpal tunnel release and trigger finger
release on August 14, 2013. Dr. Tupper tested appellant with two point discrimination and light
touch and found sensory loss in all 10 digits, distal to the mid-portion of the middle phalanx,
with two point discrimination greater than 7 mm.

8

See D.T., Docket No. 12-503 (issued August 21, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical,
Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
9

A.M.A., Guides 3 (6th ed., 2009).

10

Id. at 494-531.

11

See R.V., Docket No. 10-1827 (issued April 1, 2011).

12

See Annette M. Dent, 44 ECAB 403 (1993).

4

Based on Table 15-23,13 page 449, the sixth edition of the A.M.A., Guides, Dr. Tupper
placed appellant in a class 1 diagnosis for bilateral median and ulnar nerve entrapment.
Dr. Tupper assigned a grade modifier 2 for clinical studies and physical examination for both the
ulnar and median nerve entrapment. For the ulnar nerve entrapment, he assigned a grade
modifier 3 for functional history based on appellant’s constant symptoms. Regarding the median
nerve entrapment, Dr. Tupper assigned a grade modifier 2 for functional history for appellant’s
significant intermittent symptoms. He concluded that appellant had five percent permanent
impairment of the bilateral upper extremities based on his ulnar nerve entrapment and five
percent permanent impairment of the bilateral upper extremities based on his median nerve
entrapment. Dr. Tupper concluded that appellant had a combined 10 percent permanent
impairment to his bilateral upper extremities.
In accordance with its procedures, OWCP properly referred the evidence of record to an
OWCP medical adviser who reviewed the clinical findings of Dr. Tupper on December 8, 2014
and determined that appellant had eight percent permanent impairment of the right upper
extremity under the sixth edition of the A.M.A., Guides. The medical adviser concurred with
Dr. Tupper’s class 1E diagnosis of ulnar and median nerve entrapments based on Table 15-23 of
the sixth edition of the A.M.A., Guides and his impairment rating of five percent permanent
impairment of the right upper extremity for median nerve deficits and five percent permanent
impairment of the right upper extremity for ulnar nerve deficits. He, however, explained that
Dr. Tupper’s combined impairment rating was incorrect as multiple entrapments were calculated
by dividing the lesser impairment in half (five percent divided by two, equaling three percent)
and then using that and the greater impairment (five percent) to calculate eight percent combined
impairment according to page 604 of the A.M.A., Guides.
The medical adviser discussed how he arrived at his conclusion by listing specific tables
and pages in the A.M.A., Guides. According to the sixth edition of the A.M.A., Guides, page
450,14 with multiple entrapments the nerve qualifying for the larger impairment is given the full
impairment. This is combined with 50 percent of the rating of the second nerve and the
combined value is determined by using the Combined Values Chart on page 604. OWCP’s
medical adviser properly interpreted Example 15-19 on page 450 and the Combined Values
Chart on page 604 to find that appellant qualified for eight percent permanent impairment to the
right upper extremity. The Board finds that the medical adviser in this case properly applied the
standards of the A.M.A., Guides. The medical adviser’s opinion is the weight of medical
evidence and supports that appellant does not have a greater right upper extremity impairment
than the eight percent previously awarded. Thus, the Board finds that OWCP properly relied
upon the opinion of its medical adviser in denying appellant’s claim for an additional schedule
award.
There is no probative medical evidence of record, in conformance with the sixth edition
of the A.M.A., Guides, establishing that appellant has more than eight percent permanent

13

Table 15-23, page 449, of the sixth edition of the A.M.A., Guides is entitled Entrapment/Compression
Neuropathy Impairment.
14

See Example 15-19, page 450, of the sixth edition of the A.M.A., Guides entitled Multiple Entrapments.

5

impairment to the right upper extremity. Accordingly, appellant has not established that he is
entitled to a schedule award greater than that previously awarded.15
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he sustained more than an eight
percent permanent impairment to the right upper extremity, for which he received a schedule
award.
ORDER
IT IS HEREBY ORDERED THAT the February 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

15

FECA provides for reduction of compensation for subsequent injury to the same body member. It provides that
schedule award compensation is reduced by the compensation paid for an earlier injury where the compensation in
both cases are for impairment of the same member or function and where it is determined that the compensation for
the later disability in whole or part would duplicate the compensation payable for the preexisting disability.
5 U.S.C. § 8108; 20 C.F.R. § 10.404(c).

6

